Title: Thomas Jefferson to Benjamin Galloway, 23 April 1815
From: Jefferson, Thomas
To: Galloway, Benjamin


          Dear Sir Monticello April 23. 15.
          Your favor of the 9th did not come to hand until yesterday the very day on which you requested an answer might be lodged in Washington; add to this that our mail will will not depart until the 26th and the delay will be explained which necessarily attends your reciept of this. I have made an appointment to be in Bedford (90. miles Southward of this) the 1st or 2d week of May, & shall hardly be returned till the 25th of this that month. I learn too that Colo Monroe has been obliged to return to Washington by the serious illness of mrs Monroe, who was to come to Virginia with him. this circumstance will probably retard his return home, till my return from Bedford, and of course the pleasure of recieving here the pleasure of the visit with which you flatter us both. be assured that I shall take great pleasure in seeing you at Monticello, and in expressing to you vivâ voce my great esteem and respect.
          Th: Jefferson
        